Citation Nr: 1627355	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served honorably in the United States Army from June 1980 to May 1983.  A subsequent period of service, from May 1983 to December 1986, was determined to be dishonorable in a May 1988 administrative decision.  The character of discharge determination is not an issue on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the claims file currently resides with the Albuquerque, New Mexico RO.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  However, the record also reflects evidence of schizoaffective disorder, alcohol dependence, and personality disorder.  The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder.

In February 2014, the Board reopened the claims on appeal and remanded them for evidentiary development.  The Board also remanded the issues of entitlement to higher evaluations for lumbar and cervical spine disabilities for issuance of a statement of the case (SOC).  In May 2015, the Agency of Original Jurisdiction issues a SOC addressing these issues as well as a claim for TDIU.  The record does not show that the Veteran perfected an appeal of these issues.  Accordingly, they are not before the Board.    

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for VA joint and head examinations, which were scheduled to be conducted in July 2015 in compliance with the Board's February 2014 remand instructions.

2.  A preponderance of the evidence is against a finding that the Veteran has a current TBI or other head injury residuals that are related to service.

3.  A preponderance of the evidence is against a finding that the Veteran's bilateral knee disability was manifest in service.


CONCLUSIONS OF LAW

1.  Residuals of a TBI were not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  Bilateral knee disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in June 2007.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal was last adjudicated in September 2015, following which the Veteran was provided with a copy of a Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service VA medical records, as well as lay statements from the Veteran and his fellow servicemen, have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims on appeal.  However, the Veteran's service treatment records are missing, despite the AOJ's attempts to obtain them.  When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Here, the RO notified the Veteran of the missing records in April 2014, and requested that the Veteran send in any records still in his possession.  In September 2015, the Veteran notified the RO that he was not in possession of his service records.  In addition, pursuant to the Board's remand instructions, the RO requested all records relating to the Veteran from the Records Management Center (RMC), the National Personnel Records Center (NPRC), and the United States Special Operations Command (USSOCOM).  Responses from these agencies were received, and in August 2015, a formal finding of unavailability of the Veteran's service treatment records was included in the record.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed, and further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).

The record shows that VA scheduled the Veteran for examinations in conjunction with his claims for bilateral knee disability and TBI residuals in 2009, but that he failed to report for these examinations.  In its February 2014 remand, the Board found good cause for his failure to report, and ordered that the examinations be rescheduled.

Pursuant to the Board's remand directives, the RO scheduled the Veteran for joint and head examinations in July 2015, but the Veteran once again failed to report.  His failure to report was documented in the record and noted in the most recent Supplemental Statement of the Case, dated in September 2015, which was mailed to the Veteran.

The Board notes that VA's duty to assist is not a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Here, neither the Veteran nor his representative have indicated that his address changed or that he had good cause for failure to report for the scheduled examinations.  Moreover, the Veteran has not alleged, nor does the record show, that he failed to receive notice of the examination.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b).  Here, the Board finds that the Veteran failed to report for examinations scheduled in connection with his claims.  As such, the Board will decide this matter based on the evidence of record as it is currently developed.

For the reasons set forth above, the Board finds that VA has complied to the extent possible with the Board's prior remand directives, and with the VCAA's notification and assistance requirements more generally.  Appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his bilateral knee disabilities and TBI residuals are attributable to service.  Specifically, he has reported that his knee and head symptoms originated from parachuting accidents while on active duty in the United States Army.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish entitlement to service connection, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted above, the Veteran's service treatment records are missing, and the record does not contain any other medical records from his period of honorable service.  The earliest medical records of record date from the late 1980s, several years after his discharge.  As a result, there is no objective documentation of in-service head or knee injuries.  The Veteran nonetheless contends that he sustained damage to his knees and head as a result of multiple "impact injuries" incurred while serving as a paratrooper.

A review of the evidence of record shows that the Veteran was treated for possible post-concussion symptoms in April 1999.  At that time, a CT scan revealed no definite evidence of intracranial injury.  In July 1999, he reported pain in his right knee.  On examination, there was no evidence of effusion and range of motion testing revealed flexion from 0 to 120 degrees.  Tenderness on palpation to the right knee was noted.  In October 1999, he was diagnosed with chronic multiple joint pain.

In September 1999, the Veteran reported being kicked in the head and losing consciousness.  Subsequent VA outpatient notes revealed that he was often homeless and abusing alcohol.  (VA records show that he has been hospitalized several times for psychiatric symptoms, as well as alcohol dependence.  He has also been incarcerated on multiple occasions.)

In February 2002, the Veteran reported joint pain, including bilateral knee pain, at a severity of 8 out of 10.  He stated that he believed this stemmed from approximately 200 parachute jumps he made in the military.  Thereafter, he has consistently reported a history of head trauma and knee pain, which he has attributed to in-service injuries.  An October 2007 VA outpatient note reveals head CT findings of mild soft tissue swelling of the brain and mild cerebral atrophy, of uncertain etiology.

In April 2008, the Veteran's fellow serviceman submitted an affidavit indicating that the Veteran had sustained "numerous head injuries" as well as "knee trauma" in service stemming from airborne operations and hand to hand combat training.  In addition, the serviceman reported that the Veteran was "hospitalized on numerous occasions for treatment from these injuries" from December 1980 to June 1983.  The statement reported that the Veteran had served as a paratrooper for the United States Army.

In June 2008, the Veteran underwent a head CT scan which showed normal findings.  In June 2009, he was treated for a head injury.  The Veteran reported that he lost consciousness.  A July 2009 head CT revealed normal findings.

In March 2010, the Veteran reiterated his claim that he suffered multiple "impact injuries" to his knees and head.  He has since repeated this claim on multiple occasions.  In July 2010, a VA outpatient note reveals a report of occasional seizures which the Veteran attributed to his history of head trauma in the military.

As noted above, the Veteran failed to report for VA examinations that were scheduled pursuant to the Board's remand directives.  He has not presented good cause for his failure to report.

The Board is mindful of 38 C.F.R. § 3.655, which provides that when entitlement to a benefit cannot be established without a current VA examination or reexamination, it is the responsibility of VA adjudicators, based upon their administrative experience and expertise in reviewing many claims of this nature, to determine at what point the record is sufficiently developed to support a reasonably informed decision.  See 38 C.F.R. §§ 3.159, 3.326; see also Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines an examination or opinion is necessary to decide the claim.  To support this objective, the regulations provide that "[i]ndividuals for whom an examination has been scheduled are required to report for the examination."  38 C.F.R. § 3.326(a).  Thus, the regulations clearly indicate that it is the duty of VA to determine the adequacy of evidentiary development, and the duty of the Veteran to cooperate with VA in these efforts.

In this case, while the objective evidence of record does not establish knee pathology or head injuries in service, the Veteran has reported sustaining multiple "impact injuries" to his knees and head while parachuting during his service.  Thus, a VA examination was necessary to possibly provide favorable medical evidence showing that these disabilities originated during service,

After carefully reviewing the record, the Board first accepts that the Veteran has current disabilities of the knees, manifested primarily by pain.  The Board also accepts that the Veteran has been treated for head injuries during the appeal period.  However, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection, as there is no credible evidence demonstrating that the disabilities on appeal originated in service or indeed for many years thereafter.

As noted above, there is no objective evidence of in-service knee pathology or head trauma.  The only evidence in favor of his claims are lay reports from the Veteran and his fellow serviceman of "impact injuries" from his days as a paratrooper, as well as his general statements that symptoms stemming from these injuries have bothered him since his discharge.  In this regard, the Board acknowledges that the Veteran is competent to report symptoms such as pain.  He is also competent to report events within the realm of his personal knowledge, such as injuries incurred while parachuting.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as his current knee and head symptoms have never been linked to in-service manifestations by a medical professional, his statements in this regard are entitled to minimal probative weight.  See Layno, 6 Vet. App. at 470 (lay testimony is general not competent to prove that which would require specialized knowledge or training).  Moreover, the Board finds that the lay statements describing in-service injuries are vague and therefore unreliable and not consistent with the remaining evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Here, post-service VA outpatient records reflect relatively minor knee and head symptoms, as shown by the normal head CT scans in 2008 and 2009 and the absence of documented diagnoses of knee pathology other than "knee pain."  Thus, the objective evidence of record weighs against a finding that the Veteran's current knee and head symptoms began during, and have continued since, his honorable period of military service.

In sum, the most credible lay and medical evidence reveals that the first documentation of knee pathology and head symptoms occurred many years after the Veteran's discharge from his period of honorable service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Although the Board is sympathetic to the Veteran's present difficulties, there is simply no objective evidence that his claimed disabilities were manifest during his service.  In short, there is simply no evidentiary basis upon which to find that the Veteran's claimed disabilities manifested in service or are otherwise linked to his service.


ORDER

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to service connection for bilateral knee disability is denied.





REMAND

A review of the record shows that the Veteran has never been scheduled for a psychiatric examination, to include a PTSD evaluation, despite a history of treatment for mental health symptoms since the late 1980s, including a possible diagnosis of PTSD.

In its February 2014 remand, the Board found that the Veteran had shown good cause for his failure to appear for previously scheduled joint and TBI examinations, and directed the RO to reschedule examinations for these conditions.  However, the Board did not direct the RO to schedule a psychiatric examination, despite a history of serious psychological symptoms, including suicidal ideation.  Although the Board is aware that the Veteran has failed to appear for several previous VA examinations, the record documents that he has been homeless and periodically incarcerated throughout the appeal period.  In light of the above, the RO should attempt to schedule a psychiatric examination, to include an evaluation for PTSD.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be notified of the date and time thereof at his last known address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current psychiatric disorders, to include (but not limited to) PTSD, schizoaffective disorder, and depression.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


